Citation Nr: 1545214	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  07-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for carpel tunnel syndrome of the left upper extremity status post carpel tunnel release surgery for the period of April 8, 2004 through March 18, 2014, in excess of 40 percent for the period of March 19, 2014 through December 14, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue before the Board at this time was withdrawn by the Board in an October 2015 Board decision; it is back before the Board at this time on the Board's own motion.  Procedurally, the Veteran claimed an increased evaluation of his left wrist disability, which was denied in an October 2012 Board decision.  The Court of Appeals for Veterans Claims (Court) vacated that decision and remanded the claim back to the Board in July 2013.  The Board remanded that issue for further development in April 2014.  During the pendency of that remand, the AOJ granted service connection for carpel tunnel syndrome of the left upper extremity in a May 2015 rating decision.  It additionally issued a May 2015 supplemental statement of the case-dated the same date as the rating decision-wherein the AOJ included a claim for increased evaluation for the carpel tunnel syndrome issue along with the left wrist disability issue.  

In a July 2015 correspondence, the Veteran and his representative indicated that they wished to withdraw the left wrist issue.  In October 2015, the Board issued a decision wherein the left wrist disability increased evaluation claim was withdrawn; the Board additionally withdrew the increased carpel tunnel syndrome issue, as that was noted as being "claimed as a left wrist disability."  The Board also remanded a service connection claim for a psychiatric disorder and increased evaluation claim for bilateral hearing loss pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board partially vacates the previous October 2015 Board decision , as discussed further below, with respect to the withdrawal of the carpel tunnel syndrome issue; all other aspects of that decision remain untouched.  

In light of the vacatur of the withdrawal of the increased evaluation claim for carpel tunnel syndrome of the left upper extremity issue, the Board further notes that it is solely vacating the withdrawal of that issue.  Furthermore, the Board is declining to take jurisdiction over that issue on appeal at this time, regardless of the fact that that issue was included in the May 2015 supplemental statement of the case and certified to the Board in the VA Form 8, Certification of Appeal, dated June 2015, as there is no notice of disagreement with the May 2015 rating decision currently of record.  

If the Veteran wishes to pursue an increased evaluation issue of the carpel tunnel syndrome of the left upper extremity issue, the Veteran and/or his representative is free to submit a notice of disagreement with the May 2015 rating decision which awarded service connection and assigned evaluations for that disability; the appeal period for that issue currently remains open, and the Veteran is not prejudiced by the Board declining jurisdiction over that issue on appeal at this time.  

The AOJ is reminded that the remand provisions of the October 2015 Remand Order must be complied with.


FINDINGS OF FACT

The Board improperly construed the carpel tunnel syndrome issue as part and parcel of the claim for increased evaluation of the left wrist disability when it dismissed that issue in the October 2015 Board decision; the Veteran's due process rights are adversely effected by that error and vacatur of that issue is the appropriate remedy at this time.



CONCLUSION OF LAW

The October 2015 Board Withdrawal Order of the issue of increased evaluation for carpel tunnel syndrome of the left upper extremity is vacated.  38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

As noted above, this case is before the Board upon its own motion; neither the Veteran nor his representative has requested this vacatur.  As noted in the Introduction, in light of the AOJ's certification and inclusion of the carpel tunnel syndrome issue in the May 2015 supplemental statement of the case, it appeared to the Board that the AOJ considered the carpel tunnel syndrome issue to be a neurological impairment associated with the left wrist disability on appeal; thus, when the Veteran's representative submitted the August 2015 correspondence withdrawing the left wrist disability claim, the Board construed that statement as referring to both the "residuals of fracture of left wrist with posttraumatic degenerative arthritic changes and painful motion," as well as the "carpel tunnel syndrome, with carpel tunnel release surgery, left upper extremity (claimed as left wrist disability)" disabilities.  

Upon further reflection by the Board, particularly by carefully parsing the May 2015 correspondence, the Board notes that May 2015 correspondence only referred to the residuals of fracture of left wrist with posttraumatic degenerative arthritic changes and painful motion issue, and not to the carpel tunnel syndrome issue, which it was carefully written to preserve appellate rights for ("[The Veteran] does not wish to disrupt any other claims or appeals which may be pending at this time.").  Thus, the Board's withdrawal of that issue was in error and its inclusion potentially adversely affects the Veteran's due process rights as to the carpel tunnel syndrome of the left upper extremity issue.  Accordingly, without further comment, the Board vacates the October 2015 Withdrawal Order at this time to omit the increased evaluation claim for carpel tunnel syndrome of the left upper extremity.

However, as noted above, given that there has been no notice of disagreement received with regards to the May 2015 rating decision awarding service connection and assigning disability evaluations for the carpel tunnel syndrome disability, the Board declines further jurisdiction over that claim at this time as it is not ripe for appellate review.  See 38 C.F.R. §§ 20.200-202 (2015).


ORDER

The withdrawal and dismissal of the increased evaluation issue for carpel tunnel syndrome of the left upper extremity is vacated; however, the Board declines to take further jurisdiction over that issue at this time as it is not ripe for appellate review.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


